Citation Nr: 0734808	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether it was appropriate to reduce the rating for the 
veteran's sphenoid and maxillary sinusitis from 30 to 10 
percent, effective September 1, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to March 
1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  In the June 2004 rating decision at issue, the RO reduced 
the rating for the veteran's sinusitis from 30 to 10 percent, 
prospectively effective September 1, 2004.  The 30 percent 
rating had been in effect for at least five years, 
since March 10, 1999.

2.  At the time of that June 2004 rating decision, there was 
sufficient evidence of actual sustained and material 
improvement in the veteran's sinusitis that was reasonably 
certain to be maintained under the ordinary conditions of 
life.  


CONCLUSION OF LAW

The criteria were met for a reduction of the veteran's 
disability rating for sinusitis from 30 to 10 percent 
effective September 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.130 Diagnostic 
Code (DC) 6510 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, a 
letter from the RO in January 2003 (1) informed the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA would obtain; (3) 
informed him about the information and evidence he was 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertained to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (determining the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but finding nonetheless that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA afforded the veteran numerous compensation 
examinations to determine the severity of his disability.  
Accordingly, the Board finds that no further assistance is 
necessary to meet the requirements of the VCAA or Court.

Reduction of the 30 Percent Rating for the Sinusitis to 10 
Percent

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished.  Id.

The Board finds that the RO satisfied these procedural due 
process requirements.  Specifically, in April 2003, the RO 
proposed a reduction in the rating for the veteran's 
sinusitis from 30 to 10 percent.  He was contacted at his 
address of record and given 60 days to present additional 
evidence showing the reduction was unwarranted.  The RO also 
gave him the opportunity for a hearing on this issue.  
In response, he requested a hearing but failed to appear for 
it.  However, he submitted additional evidence including a CT 
scan report dated in July 2003, 
x-rays in July 2003 and April 2004, the report of a VA 
compensation examination in April 2004, outpatient treatment 
records from January 2003 through June 2004, and a lay 
statement in support of his claim.  The RO considered this 
new evidence but found it did not meet the requirements of a 
30 percent rating - that is, to maintain a rating at this 
level.  After the June 2004 decision indicated the reduction 
would take effective as of September 1, 2004, the veteran 
filed a timely notice of disagreement (NOD) in August 2004, 
in the interim, and once effective this appeal ensued.  Thus, 
the RO carried out the reduction in accordance with the 
procedural requirements of 38 C.F.R. § 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417, 418 (1995).  This regulation also provides that 
with respect to other disabilities that are likely to 
improve, namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.44(c).  The duration of a 
rating is measured from the effective date assigned to the 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Here, the effective date of the prior 30 percent rating for 
the veteran's sinusitis was March 10, 1999.  And, as 
mentioned, the effective date of the reduction to 10 percent 
was September 1, 2004.  Thus, the 30 percent rating was in 
effect for at least five years, meaning evidence of sustained 
and material improvement, as shown by an examination is 
required.  38 C.F.R. § 3.344.  Hence, resolution of this case 
turns on whether VA provided the veteran a full and complete 
examination and reduced his rating only upon a determination 
that it was reasonably certain that any improvement shown 
would be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a) and (c).

Records show the veteran had full and complete VA nose, 
sinus, larynx, and pharynx examinations in February 2003 and 
April 2004, to determine whether there was indeed material 
improvement in his sinusitis prior to reducing the rating for 
it, and he was more recently reexamined in September 2005 - 
several months after the reduction took effect, to ensure 
this improvement was being sustained or maintained under the 
ordinary conditions of life.  It is important to keep in mind 
that a rating reduction case focuses on the propriety of the 
reduction, and is not the same as an increased rating issue.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In 
considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence, as here, may be considered in the context of 
evaluating whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).

In this instance, the Board finds that the evidence supports 
the reduction of the veteran's sinusitis rating from 30 to 10 
percent under DC 6513, effective September 1, 2004.  

The General Rating Formula for Sinusitis (Codes 6510 through 
6514) provides that, following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries, VA 
assigns a 50 percent rating.  VA assigns a 30 percent 
evaluation where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  When there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, VA 
assigns a 10 percent rating.  A zero percent evaluation is 
appropriate for sinusitis detected by x-ray only.  Note:  an 
incapacitating episode of sinusitis means one requiring bed 
rest and treatment by a physician.

Historically, the RO granted service connection for sinusitis 
in a November 1957 decision and assigned a 10 percent rating 
with a retroactive effective date of March 30, 1957.  In a 
February 1962 decision, the RO increased the rating for 
chronic suppurative pansinusitis to 30 percent with a 
retroactive effective date of December 7, 1961.  In an April 
1977 decision, the RO reduced this rating for pansinusitus 
with atrophic rhinitis to 10 percent from April 1, 1965 to 
February 21, 1979.  A Board decision in August 1981 increased 
the rating to 30 percent with a retroactive effective date of 
February 22, 1979.  However, the RO reduced the rating again 
in a July 1984 decision to 10 percent with a retroactive 
effective date of February 22, 1979.  In an April 1999 
decision, the RO granted an increased rating for the 
sinusitis with allergic rhinitis - to 30 percent, with a 
retroactive effective date of March 10, 1999.  And, as 
alluded to, in the June 2004 decision at issue, the RO again 
reduced the rating back to 10 percent as of September 1, 
2004.  The veteran wants the 30 percent rating reinstated 
(restored).

In April 2003, the RO proposed to reduce the veteran's 
sinusitis rating from 30 to 10 percent based on then recent 
medical evidence showing his symptoms had improved and the 
severity of this condition no longer warranted a 30 percent 
rating.  The RO cited the results of his VA sinuses 
examination in February 2003, VA outpatient treatment records 
from January to April 2003, and a sinuses x-ray report in 
March 2003.  The examiner concluded after evaluation that the 
nasal and sinus examination was unremarkable, within normal 
limits.  So based on the results of that examination, and the 
outpatient treatment records showing same, the RO concluded 
the veteran's sinusitis no longer met the requirements for a 
30 percent evaluation.

During the VA compensation examinations in February 2003 and 
April 2004, the examiner reviewed the veteran's claims file 
prior to physically evaluating him for his pertinent medical 
and other history.  During the February 2003 examination, he 
reported taking some topical steroid sprays which he said 
effectively managed his symptoms, but he claimed recurrent 
sinusitis and bloody nasal discharge.  During the objective 
clinical portion of that evaluation, the examiner observed 
the veteran's sinusitis did not interfere with him breathing 
through his nose; there was no evidence of obstruction or 
incapacitating episodes, only mild crusting about the 
inferior turbinates.  In the resulting diagnosis the examiner 
indicated the veteran's nasal and sinus examination within 
normal limits.  Subsequent x-rays were also negative, except 
for aplasia of the frontal sinuses that had minimal clinical 
significance.

At the examination in April 2004, the veteran reported 
recurrent nasal congestion, purulent discharge, and 
medication to treat his maxillary sinus lavage but no period 
of incapacitation requiring best rest.  The examiner found 
nasal congestion, but no nasal obstruction; the veteran's 
turbinates were slightly congested, and there was no purulent 
discharge or crusting.  The examiner diagnosed sphenoid and 
maxillary sinusitis.  Follow-up x-rays in 2004 revealed 
bilateral ethmoid and maxillary sinusitis, hypoplastic 
frontal sinuses, and nasal turbinate hypertrophy.  In 
addition, a CT scan in April 2004 found mild mucoperiosteal 
thickening of the sphenoid and left maxillary sinuses, and 
mild hypertrophy of the nasal turbinates.  The examiner 
diagnosed mild mucoperiosteal thickening of the sphenoid and 
left maxillary sinus and aplasia of the frontal sinuses.

The RO provided another compensation examination in September 
2005, a year after the reduction in the veteran's sinusitis 
disability rating.  The examiner noted the sinusitis did not 
interfere with the veteran breathing through his nose, and 
that there was no evidence of obstruction or disease 
affecting his soft palate and no purulent discharge or 
crusting.  Consequently, the examiner diagnosed normal 
nasal examination.  Subsequent x-rays revealed mucoperiosteal 
thickening of the maxillary sinuses.  The examiner diagnosed 
mild chronic inflammatory changes of the maxillary sinuses.  

The results of the February 2003, April 2004, and September 
2005 VA examinations justify reducing the disability rating 
for the veteran's sinusitis to 10 percent.  Findings from 
these evaluations all show his sinusitis symptoms have 
improved and remained stable.  That is to say, there is 
sufficient evidence of sustained and material improvement 
that will be maintained under the ordinary conditions of 
life.

The other medical evidence of record at the time of the June 
2004 reduction also shows sustained and material improvement 
of the sinusitis.  For example, the veteran has not had any 
purulent discharge, periods of incapacitation, or 
acute maxillary sinusitis since his examination in April 
1999.

For these reasons and bases, the preponderance of the 
evidence shows it was appropriate to reduce - from 30 to 10 
percent, the rating for the veteran's sinusitis.  
Accordingly, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for restoration of the prior 30 
percent rating must be denied.  See 38 C.F.R. § 4.3.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


